Citation Nr: 9917652	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1977, and had active duty for training from April 5, 1974, to 
August 2, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to reopen the claim 
for service connection for a left knee disorder for failure 
to submit new and material evidence.


FINDINGS OF FACT

1.  In a July 1994 decision, the Board denied service 
connection for a left knee disorder.  

2.  The evidence received subsequent to July 1994 regarding a 
claim for service connection for a left knee disorder, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.

3.  The record contains a report of a May 1997 VA examination 
that contains diagnoses of medial plica with chondromalacia 
on the left; degenerative arthritic changes; and status post 
ligamentous repair with an anterior cruciate ligament 
reconstruction with some laxity noted.  

4.  The record contains evidence from service medical records 
concerning a left knee injury sustained during active miliary 
service in March 1977.

5.  The report of the May 1997 VA examination contains the 
opinion that there is a probability that the veteran's 
current left knee disability could be related to a left knee 
injury sustained in a fall from a truck in service.


CONCLUSIONS OF LAW

1.  The Board's July 1994 decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received subsequent to the Board's July 1994 
decision is new and material, and serves to reopen the 
veteran's claims for service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim for service connection for residuals of a left 
knee injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The RO originally denied service connection for a left knee 
disorder in 1982.  The veteran has made subsequent attempts 
to reopen his claim for service connection.  The most recent 
denial of service connection for a left knee disorder is the 
July 1994 Board decision, which is final.  See 38 C.F.R. 
§ 20.1100 (1998).  In that decision, the Board determined 
that new and material evidence had been submitted to reopen 
the claim, but that a chronic left knee disorder was not 
incurred in or aggravated by the veteran's active military 
service.  This appeal arises from the RO's decision in 
November 1994 that new and material evidence had not been 
presented to reopen the claim for service connection for a 
left knee disorder.  The question presently before the Board 
is limited to whether the veteran has submitted new and 
material evidence to reopen his previously denied claim.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence received since July 1994 includes a June 1995 
letter from Anthony J. Logan, a veteran who served with the 
appellant and witnessed the injury in question; treatment 
records from Ochsner Clinic for the period of December 1994 
to May 1996; a May 1997 VA examination report; and the 
transcript from the veteran's November 1998 Board hearing.  
The Board finds that the newly submitted evidence, 
specifically the May 1997 VA examination, is relevant and 
probative of the veteran's claim in that a competent medical 
authority has presented an opinion that, if in fact the 
veteran suffered the claimed knee injury, his present knee 
disability is probably related to his military service.  
Since the service medical records document the veteran's knee 
injury, this VA opinion goes to the heart of the veteran's 
service connection claim.   

As evidence added to the record since the Board's July 1994 
decision, either by itself or in the context of all the 
evidence, both old and new, provides competent medical 
evidence reflecting a nexus between a current disability and 
an inservice injury or disease, the Board concludes the 
additional evidence constitutes new and material evidence 
sufficient to reopen the claims for service connection for a 
left knee condition. 

The Board also finds that the claim is well-grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  In determining whether the claim 
is well-grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the veteran 
has presented evidence from a May 1997 VA examination that he 
has medial plica with chondromalacia of the left knee, with 
degenerative arthritic changes and some left knee laxity 
following anterior cruciate ligament reconstruction surgery.  
He has also presented evidence from his service medical 
records that he injured his left knee after falling from a 
truck, which is evidence of the second element of a well-
grounded claim, that is, evidence of incurrence or 
aggravation of a disease or injury in service.  Finally, the 
May 1997 opinion of a VA examiner, to the effect that there 
is a probability that the veteran's current left knee 
condition could be related to his in-service knee injury 
caused by falling from a truck, is evidence of a nexus 
between the in-service injury and current disability.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disorder. 


REMAND

The VA examiner in May 1997 rendered an opinion that there is 
a probability that the veteran's current left knee condition 
could be related to his inservice knee injury caused by 
falling from a truck.  The Board notes, however, that this 
most recent VA examination does not elaborate on the 
connection between the veteran's inservice knee injury and 
his current knee condition, especially in light of several 
post-service knee operations.  The Board finds that 
additional evidence is necessary to fairly adjudicate the 
veteran's claim.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the same 
physician who examined the veteran for 
the May 1997 VA examination review the 
veteran's claims folder again.  If that 
examiner is no longer available, then the 
RO should schedule the veteran for 
another VA examination.  In either event, 
the examiner should amplify the May 1997 
opinion with specific facts from the 
record that led to the opinion that the 
veteran's left knee condition is probably 
related to service.  In particular, the 
examiner should assess the veteran's knee 
condition at the time of discharge and 
explain how this relates to the several 
knee operations that the veteran 
underwent in his post-service years, as 
well as how the in-service injury, as 
described in the service medical records, 
relates to the current diagnoses as 
listed in the May 1997 VA examination.  
The examiner should also render an 
opinion as to what knee disability is due 
to the inservice knee injury and what 
disability is due to any other condition 
incurred following service discharge.      

2.  The RO should review the claim for 
service connection for a left knee 
disorder.  If the decision remains 
adverse to the veteran in any respect, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purpose of this 
REMAND is to develop additional evidence.  No inferences are 
to be drawn therefrom.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


